Citation Nr: 1013541	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 20, 
1994 for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to 
December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.


FINDINGS OF FACT

1.  In a March 2003 decision, the Board determined that an 
earlier effective date of January 20, 1994, for a grant of 
service connection for post-traumatic stress disorder, was 
warranted.

2.  In a May 2003 rating decision, the RO implemented the 
Board's determination.

3.  The Veteran has not alleged that a clear and unmistakable 
error (CUE) was made in the March 2003 Board decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 20, 1994 
for the grant of service connection for PTSD have not been 
met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006); Henderson 
v. Shinseki, 589 F.3d 1201, 1220 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an earlier effective date is 
warranted for the grant of service connection for PTSD.  His 
argument is essentially that he was having psychiatric 
symptoms in the late 1970s, that he was not mentally 
competent to appeal his claim at that time, and that 
therefore the effective date for the grant of service 
connection for PTSD should date back to the onset of his 
psychiatric treatment in the 1970s.

The Veteran was initially granted service connection for PTSD 
in a November 1997 rating decision which assigned an 
effective date of June 1995.  He appealed this effective date 
to the Board, arguing that his psychiatric symptoms had begun 
in 1977 and that service connection should be granted back to 
the date PTSD was officially recognized by VA as a 
disability.  In a March 2003 decision, after reviewing the 
Veteran's claims file, the Board granted an earlier effective 
date for the grant of service connection for PTSD, 
determining that of January 20, 1994, was the appropriate 
date.  

It is noted that a Board decision becomes final on the date 
it is issued.  38 C.F.R. § 20.1100.  It is also noted that 
the Veteran did not ask for reconsideration of this decision, 
and he did not appeal the Board decision to the Court of 
Appeals for Veterans Claims (Court).

In September 2003, the Veteran submitted a statement 
indicating that he "could not answer" his claim in a timely 
manner as a result of his psychiatric symptoms.  He also 
submitted a Social Security Administration (SSA) letter 
indicating that he had been disabled since September 1977, 
and a letter from a VA doctor indicating that he had very 
severe PTSD that had impaired his ability to think in a 
rational way.

The Veteran then submitted another letter in September 2003 
indicating that he would like his file reviewed for an 
earlier effective date for PTSD and a psychiatric disorder.  
He indicated that he first filed in 1977 and that all 
previous rating decisions were error.

However, the Veteran clarified at a RO hearing in August 2007 
that he was not alleging CUE with any decision, rather he was 
arguing that evidence showed that an effective date of 1978 
should have been granted.

As noted above, the March 2003 Board decision is final; and 
once a decision becomes final, the law holds that the 
decision will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for CUE.  38 C.F.R. § 3.104(a), 
3.105(a).

Therefore, in order for the Veteran to obtain an earlier 
effective date, he must show either that CUE was made in the 
decision that established the effective date, or 
theoretically submit new and material evidence.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  However, because the 
effective date for the grant of service connection was 
already set as the date the Veteran's claim to reopen was 
received, new and material evidence would be unable to 
provide an earlier effective date, since the law holds that 
the effective date for a grant of service connection is the 
later of the date of entitlement or the date a claim is 
received.  Id. at 299; 38 C.F.R. § 3.400.

The Veteran specifically indicated that he was not alleging 
CUE at his RO hearing.

As such, he must produce new and material evidence.  The 
Veteran has obtained Social Security Administration (SSA) 
records from when he became disabled in the late 1970s, but 
the medical evidence of his psychiatric problems was well 
known in the late 1970s; and regardless the Veteran was 
already given an effective date back to his date of claim.   
See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 
2005) (holding that an appellant cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date).  As such, showing that here had a 
psychiatric disability prior to 1994 is insufficient to 
obtain an earlier effective date.

The Veteran also appears to be making an argument that he was 
somehow incompetent and was therefore unable appeal his 
denied rating decision.  To this end, the Veteran submitted 
two letters from a VA doctor.

In November 2004, the doctor indicated that the Veteran had 
PTSD since serving in the Vietnam War, and that as a 
consequence of his PTSD he had avoidance symptoms and was 
unable to respond to many communications.  The doctor opined 
that the Veteran did not respond to letters from the VARO 
because of his untreated PTSD.  In August 2007, the doctor 
wrote another letter indicating that the Veteran worked had 
to manage his PTSD in the 1970s and 1980s and his 
concentration and memory were very dysfunctional.  The doctor 
indicated that his failure to attend to his claim and file an 
appeal in 1982 was undoubtedly influenced by his PTSD.  

Essentially, the Veteran is arguing that his claim should be 
equitably tolled.   However, this argument also must fail, as 
the concept of equitable tolling does not apply to appeals to 
the Board.  See Henderson v. Shinseki, 589 F.3d 1201, 1220 
(Fed. Cir. 2009).  In Henderson, the Federal Circuit Court of 
Appeals held that the concept of equitable tolling did not 
apply to the time limit for filing appeals to the Court of 
Appeals for Veterans Claims.  In reaching that decision, the 
Federal Circuit concluded that if Congress determined that 
the time period for appealing a decision should be subject to 
equitable tolling, it could so amend the statute; however, it 
was not the role of a court to impose such a change.

While Henderson applied specifically to the Court of Appeals 
for Veterans Claims, the principle is the same in this case.  
Congress has not provided for equitable tolling with regard 
to the time limits for a Veteran filing an appeal to the 
Board, and therefore the Board lacks the authority to impose 
such a change. 

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date earlier than June 
2004 for the grant of service connection for PTSD.  Based on 
the procedural history of this case, the Board has no 
alternative but to dismiss the appeal without prejudice to 
the Veteran filing a CUE claim.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim must 
be denied due to an absence of legal entitlement).

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  Under the VCAA, VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c) (2008).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA.  As described above, the 
facts in this case are not in dispute and the Veteran's 
appeal must be dismissed as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 
252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).  Neither the Veteran nor 
his representative has argued otherwise.


ORDER

An effective date earlier than January 20, 1994 for the grant 
of service connection for PTSD is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


